Name: Council Regulation (EEC) No 3605/85 of 17 December 1985 fixing the Community producer price for tuna intended for the canning industry for the 1986 fishing year
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 21 . 12. 85 Official Journal of the European Communities No L 344/ 11 COUNCIL REGULATION (EEC) No 3605/85 of 17 December 1985 fixing the Community producer price for tuna intended for the canning industry for the 1986 fishing year Whereas, on the basis of the criteria laid down in Article 17 (4) of the abovementioned Regulation , the price for the 1986 fishing year should be increased, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by Regulation (EEC) No 3655/84 (2) and in particular Article 17 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 17 (4) of Regulation (EEC) No 3796/81 provides that a Community producer price shall be fixed for tuna intended for the canning industry ; Article 1 The Community producer price for the fishing year 1 January to 31 December 1986 for tuna for the canning industry and the category to which it relates are hereby fixed as follows : (ECU/tonne) Product Commercial specifications Communityproducer price Albacore Whole, weighing more than 10 kg each 1 479 Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 19,85 . For the Council The President J.F. POOS (') OJ No L 379 , 31 . 12 . 1981 , p . 1 . (2 OJ No L 340, 28 . 12 . 1984, p . 1 .